DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halt et al. (US 6,629,561, herein Halt).
In regards to claim 5, Halt discloses
An air thermal conditioning system (Fig.1) for at least one of heating air and cooling air (col.4 lines 25-29), the air thermal conditioning system comprising:
a cross-flow heat exchanger array (Fig.1) that includes:
a housing (15);
a plurality of planar membrane heat exchangers (11) held by the housing in parallel via respective opposing first and second ends of the planar membrane heat exchangers, the planar membrane heat exchangers disposed in parallel with a space (Fig.1, 17; Fig.3, 54) separating each of the planar membrane heat exchangers, with each of the planar membrane heat exchangers comprising:
a first sheet (12);
a second sheet (13) coupled to the first sheet; and
at least one fluid chamber defined by the first and second sheets (Fig.3), with the at least one fluid chamber extending between the first and second ends and opening to a first and second port (60, 62) disposed at the first and second ends respectively; and
a first and second fluid conduit (24, 26) respectively disposed at and communicating with the first and second ports of the planar membrane heat exchangers, the first and second fluid conduits fluidically coupling the plurality of planar membrane heat exchangers and configured generate a fluid flow within the fluid chambers of the plurality of planar membrane heat exchangers flowing in the first fluid conduit, between the first and second ends within the respective chambers, and out the second fluid conduit, with fluid flowing in and out of the first and second fluid conduits respectively on the same side of the cross-flow heat exchanger array (Figs.1-3).
In regards to claim 7, Halt discloses that the plurality of planar membrane heat exchangers are disposed in parallel and held in tension by the housing (Fig.1).
In regards to claim 9, Halt discloses that the second sheet is coupled to the first sheet at least by a welded seam, and wherein the first and second sheets and the welded seam define the fluid chambers of the planar membrane heat exchangers (col.4 lines 20-22).
In regards to claim 10, Halt discloses
An air thermal conditioning system (Fig.1) for at least one of heating air and cooling air (col.4 lines 25-29), the air thermal conditioning system comprising:
a cross-flow heat exchanger array (Fig.1) that includes:
a plurality of planar membrane heat exchangers (11) disposed in parallel with a space (17) separating adjacent planar membrane heat exchangers, with each of the planar membrane heat exchangers comprising:
a first sheet (12);
a second sheet (13) coupled to the first sheet; and
at least one fluid chamber defined by the first and second sheets (Fig.3), with the at least one fluid chamber extending between first and second ends of the planar membrane heat exchangers and opening to a first and second port (60, 62) at the first and second ends respectively.
In regards to claim 11, Halt discloses a first and second fluid conduit (24, 26) respectively disposed at and communicating with the first and second ports of the planar membrane heat exchangers.
In regards to claim 12, Halt discloses that the first and second fluid conduits couple the plurality of planar membrane heat exchangers and are configured support a fluid flow within the fluid chambers of the plurality of planar membrane heat exchangers flowing in the first fluid conduit, between the first and second ends within the respective chambers, and out the second fluid conduit (Fig.1).
In regards to claim 13, Halt discloses that the first and second fluid conduits are disposed on the same side of the cross-flow heat exchanger array (Fig.3).
In regards to claim 14, Halt discloses that the plurality of planar membrane heat exchangers are held by a housing (15) via respective opposing first and second ends of the planar membrane heat exchangers.
In regards to claim 15, Halt discloses that the plurality of planar membrane heat exchangers are disposed in parallel and held in tension by the housing (Fig.1).
In regards to claim 17, Halt discloses that the first and second sheets are planar polymer sheets (col.4 lines 15-20).
In regards to claim 18, Halt discloses that the second sheet is coupled to the first sheet at least by a welded seam, and wherein the first and second sheets and welded seam define the fluid chambers of the planar membrane heat exchangers (col.4 lines 20-22).
In regards to claim 19, Halt discloses that the cross-flow heat exchanger array is configured to heat fluid that is passing through the fluid chambers of the planar membrane heat exchangers by having hot air enter a first end of spaces separating the planar membrane heat exchangers such that the hot air passes over the fluid chambers, where the hot air transfers thermal energy to the fluid flowing within the fluid chambers of the planar membrane heat exchangers, which cools the hot air as the hot air travels through the spaces separating the planar membrane heat exchangers such that cold air is generated and leaves from a second end of the cross-flow heat exchanger array (col.4 lines 25-29, the heat exchanger is an evaporator, which cools air flow).
In regards to claim 20, Halt discloses that a fan is disposed proximate to a second end of the cross-flow heat exchanger array, and wherein the fan is configured to cause air to enter a first end of spaces separating the planar membrane heat exchangers such that the air passes over the fluid chambers of the planar membrane heat exchangers (col.4 lines 25-29, although not specifically disclosed, since the heat exchanger is an evaporator of an air conditioning system, it is understood that a fan is disposed proximate to the evaporator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halt in view of Tjaden (US 4,227,571).
In regards to claim 1, Halt discloses
An air thermal conditioning system (Fig.1) for at least one of heating air and cooling air (col.4 lines 25-29), the air thermal conditioning system comprising:
a cross-flow heat exchanger array (Fig.1) that includes:
a housing (15);
a plurality of planar membrane heat exchangers (11) disposed in parallel and held in tension by the housing in parallel via respective opposing top and bottom ends of the respective planar membrane heat exchangers, the planar membrane heat exchangers stacked in parallel with a space (Fig.1, 17; Fig.3, 54) separating each of the planar membrane heat exchangers, with each of the planar membrane heat exchangers comprising:
a first planar polymer sheet (12) 
a second planar polymer sheet (13), the second planar polymer sheet coupled to the first planar polymer sheet at least by a welded seam (col.4 lines 20-22); and
at least one fluid chamber defined by the first and second planar polymer sheets and the welded seam (Fig.3), with the at least one fluid chamber extending between the first and second ends and opening to a first and second port (60, 62) defined by the first and second planar polymer sheets at the top and bottom ends respectively; and
a first and second fluid conduit (24, 26) respectively disposed at and communicating with the first and second ports of the planar membrane heat exchangers, the first and second fluid conduits fluidically coupling the plurality of planar membrane heat exchangers and configured generate a fluid flow within the fluid chambers of the plurality of planar membrane heat exchangers, the fluid flow:
flowing in the first fluid conduit,
flowing between the top and bottom ends within the respective chambers, and
flowing out the second fluid conduit, with fluid flowing in and out of the first and second fluid conduits respectively on the same side of the cross-flow heat exchanger array (Figs.1-3).
	Halt does not disclose at least 50 stacked planar membrane heat exchangers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halt’s heat exchanger array to include at least 50 stacked planar membrane heat exchangers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI-B).
	Halt also does not disclose the first and second planar polymer sheets having a thickness between 0.1mm and 0.05mm.
Tjaden teaches first and second planar sheets (Fig.3, 2 and 3) having a thickness between 0.1mm and 0.05mm (col.2 lines 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halt’s first and second sheets to have a thickness between 0.1mm and 0.05mm as taught by Tjaden in order provide a compact heat exchanger.
In regards to claim 2, Halt discloses that the cross-flow heat exchanger array is configured to heat fluid that is passing through the fluid chambers of the stacked planar membrane heat exchangers by having hot air enter a first end of the spaces separating the planar membrane heat exchangers such that the hot air passes over the fluid chambers, where the hot air transfers thermal energy to the fluid flowing within the fluid chambers of the planar membrane heat exchangers, which cools the hot air as the hot air travels through the spaces separating the planar membrane heat exchangers such that cold air is generated and leaves from a second end of the cross-flow heat exchanger array (col.4 lines 25-29, the heat exchanger is an evaporator, which cools air flow).
In regards to claim 3, Halt discloses that a fan is disposed proximate to the second end of the cross-flow heat exchanger array, and wherein the fan is configured to cause the hot air to be pulled into the first end of the spaces separating the planar membrane heat exchangers such that the hot air passes over the fluid chambers of the planar membrane heat exchangers (col.4 lines 25-29, although not specifically disclosed, since the heat exchanger is an evaporator of an air conditioning system, it is understood that a fan is disposed proximate to the evaporator).
In regards to claim 4, Halt discloses that the fluid flow within the fluid chambers of the plurality of planar membrane heat exchangers comprises a liquid fluid flow (col.4 lines 29-31).
In regards to claim 8, Halt does not disclose that the first and second sheets are planar polymer sheets having a thickness between 0.1mm and 0.05mm.
Tjaden teaches first and second planar sheets (Fig.3, 2 and 3) having a thickness between 0.1mm and 0.05mm (col.2 lines 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halt’s first and second sheets to have a thickness between 0.1mm and 0.05mm as taught by Tjaden in order provide a compact heat exchanger.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halt alone.
In regards to claims 6 and 16, Halt does not disclose that the plurality of planar membrane heat exchangers comprises at least 50 planar membrane heat exchangers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halt’s heat exchanger array to include at least 50 stacked planar membrane heat exchangers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI-B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763